Citation Nr: 9933891	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-14 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right ankle injury.

2.  Entitlement to service connection for the residuals of a 
left ankle injury.

3.  Entitlement to service connection for the residuals of an 
injury to the right first metatarsal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran served in active service from 
July 1971 to July 1974. 


FINDINGS OF FACT

1.  The veteran has been diagnosed as suffering from the 
residuals of a right ankle injury related to his period of 
service.

2.  The veteran has been diagnosed as suffering from the 
residuals of a left ankle injury related to his period of 
service.

3.  The veteran has been diagnosed as suffering from the 
residuals of an injury to the right first metatarsal related 
to his period of service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for the residuals of a right ankle injury is well grounded. 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).

2.  The veteran's claim of entitlement to service connection 
for the residuals of a left ankle injury is well grounded. 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).

3.  The veteran's claim of entitlement to service connection 
for the residuals of an injury to the right first metatarsal 
is well grounded. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the veteran's service 
medical records are negative for any examination/treatment of 
the ankles during his service.  However, his entrance 
examination notes a finding of pes planus.  In addition, 
August 1971 notations show the veteran was treated for a 
right foot and knee injury.  Lastly, an undated radiology 
report shows the veteran complained of pain in the right 
first metatarsal joint secondary to exercise; however, his x-
ray examination was negative.

The post service medical evidence includes medical records 
from the Dayton VA Medical Center (VAMC), the Columbus VAMC, 
and the Ohio State University Hospital dated from 1975 to 
1996 describing the treatment the veteran received over time 
for various health problems including, but not limited to, 
bilateral ankle problems.  In addition, various VA 
examination reports dated September 1981, August 1982, 
September 1986, February 1991, May 1995 and September 1996 
note the veteran complained of bilateral ankle pain, 
swelling, instability and stiffness.  Moreover, the September 
1986 VA examination report shows that, upon x-ray evaluation, 
the veteran presented evidence of small anterior osteophyte 
in the left ankle, and extensive bone formation and slight 
distortion of the distal aspect of the right fibula probably 
secondary to old trauma.

Medical records from Roger J. Masser, D.P.M., dated from 
December 1992 to January 1997 reveal the veteran complained 
of pain in the dorsum of the right foot since an in-service 
injury, and treated him for hallux valgus deformity of the 
right foot.  And, a January 1993 statement from Steven D. 
Heyman, D.P.M., note the veteran was treated for bilateral 
ankle pain and instability.

More importantly, the record includes an October 1997 
statement from Kenneth Abram, D.P.M., indicating that x-rays 
showed the veteran had a fracture of the right tibial 
sesamoid and bilateral ankle degenerative changes.  Both the 
degenerative changes and the fractured sesamoid were deemed 
consistent with an injury that took place approximately in 
1972. 

After a review of the evidence, the Board finds that the 
evidence supports the conclusion that the veteran's claims of 
service connection for the residuals of bilateral ankle 
injuries, and the residuals of an injury to the right first 
metatarsal are well grounded.  Specifically, the Board 
concludes that the October 1997 statement from Kenneth Abram, 
D.P.M., as discussed above, provides the necessary nexus 
between the veteran's bilateral ankle and right first 
metatarsal disorder, and his period of service.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  
However, as additional development is necessary prior to 
final adjudication on the merits, the veteran's claims are 
remanded to the RO for such development.


ORDER

The veteran's claim of entitlement to service connection for 
the residuals of a right ankle injury is well grounded; the 
appeal is granted to this extent only.

The veteran's claim of entitlement to service connection for 
the residuals of a left ankle injury is well grounded; the 
appeal is granted to this extent only.

The veteran's claim of entitlement to service connection for 
the residuals of an injury to the right first metatarsal is 
well grounded; the appeal is granted to this extent only.


REMAND

Once the claimant has established he or she has a well 
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  In this regard, the Board finds that 
an additional expert opinion is necessary in order to better 
determine the etiology of the veteran's bilateral ankle and 
right first metatarsal disorders.  As such, the case should 
be remanded for such development.

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should arrange for a VA 
examination of the veteran by a Board of 
specialists to determine the nature, 
extent and etiology of any currently 
present bilateral ankle and right first 
metatarsal disorders.  All indicated 
studies should be performed, and the 
claims folders must be made available to 
the examiners for review.  Based upon the 
examination results, a review of the 
claims folders, and consideration of the 
veteran's medical history, the examiners 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's bilateral ankle and right first 
metatarsal symptomatology/disorders are 
related to any in-service injury, or are 
otherwise related to his period of 
service.  The examiners must include the 
complete rationale for all opinions and 
conclusions expressed. 

2.  Thereafter, after ensuring that the 
directives of this remand have been fully 
satisfied, the RO should adjudicate the 
issues of service connection for the 
residuals of right ankle and left ankle 
injuries, and service connection for the 
residuals of an injury to the right first 
metatarsal.  In making its 
determinations, the RO should review all 
the relevant evidence in the claims 
files.  If the determinations remain 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.






The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals
















